 Case: 4:18-cv-02086-RLW Doc. #: 14 Filed: 10/04/19 Page: 1 of 2 PageID #: 102



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 TURKESSA JONES-SIMMONS and                        )
 L.C. and S.C., by and through their               )
 legal guardian and Court Appointed                )
 Next Friend KATHERLINE                            )
 CUMMINGS,                                         )          Cause No. 4:18-cv-02086-RLW
                                                   )
       Plaintiff                                   )
                                                   )
 v.                                                )
                                                   )
 AMERICAN FAMILY MUTUAL                            )
 INSURANCE COMPANY,                                )
                                                   )
       Defendant.                                  )


      APPLICATION FOR APPROVAL OF WRONGFUL DEATH SETTLEMENT

       COMES NOW Defendant American Family Mutual Insurance Company a/k/a American

Family Mutual Insurance Company, S. I., and for its Application for Approval of Plaintiff’s

Wrongful Death Settlement, states as follows:

       1. That Turkessa Simmons-Jones was a passenger in a vehicle driven by uninsured

            Alonzo Williams. Turkessa Simmons-Jones and Alonzo Williams were involved in a

            motor vehicle accident which occurred on January 27, 2018 at or near Route U and

            Eunice Street, St. Louis County, State of Missouri.

       2.   Turkessa Simmons-Jones made a claim against Defendant American Family Mutual

            Insurance Company, S. I. for the wrongful death of her unborn baby, “Fetus Jessie May

            Chatman”, under a policy issued to Katherline Cummings which included an Uninsured

            Motorist Coverage endorsement.

       3. That as a result of said accident, Fetus Jessie May Chatman, received fatal injuries.
Case: 4:18-cv-02086-RLW Doc. #: 14 Filed: 10/04/19 Page: 2 of 2 PageID #: 103



    4. That Turkessa Jones-Simmons is the surviving Mother of the Decedent; and is the only

       person entitled to make a claim for the death of Fetus Jessie May Chatman, pursuant to

       Section 537.080(1), R.S.Mo.

    5. That the Decedent’s Mother and Defendant have come to a settlement agreement in the

       sum of $100,000.00 (ONE HUNDRED THOUSAND DOLLARS AND NO/100),

       which represents her relative Katherline Cummings’ policy limits under her uninsured

       motorist liability.

    6. That Court approval of this wrongful death settlement is necessary before Plaintiff can

       execute a binding release.

       WHEREFORE, Defendant prays this Court conduct a hearing for purposes of

    approving the Wrongful Death Settlement proposed between the parties, for an order

    authorizing Plaintiff Turkessa Jones-Simmons to execute a Release of the claim on behalf

    of all heir of Fetus Jessie May Chatman, for distribution of the proceeds to Plaintiff and

    such further relief this Court deems just and proper.



                                                  /s/ Ann Marie Piana
                                              ___________________________
                                              Ann Marie Piana, #35073
                                              800 Northwest Plaza Drive
                                              St. Ann, MO 63074
                                              (314) 542-0015
                                              Fax (866) 292-8815
                                              apiana@amfam.com
                                              Attorney for American Family Mutual
                                              Insurance Company, S. I.
